DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
No information disclosure statement (IDS) was filed.
	
					Claim Status
Claims 1-20 are pending and are examined.

Claim Objections
Claim 14 is objected to because of the following informalities:  Correct “inclde” to “include”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
Regarding Claim 1, “a heating means” is defined by the specification [0062] It should be appreciated that the heating means employed in the apparatus may simply constitute a heating pad or pads on the top of the first member. The examiner interprets “heating means configured to heat” as a heater broadly since “heating” conveys enough function in a clear manner to modify the “means” such that it is clear.  The examiner notes 112f is not invoked because there is enough function to convey the structure.

Regarding Claim 1, “a filter means” is defined by the specification in paragraph [0056] a filter recess comprising a filter means capable of separating large cellular congregates from a cellular suspension. The examiner interprets “filter means” to be a filter broadly such that it is clear.  The examiner notes 112f is not invoked because there is enough function to convey the structure.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7-14, 16, 17, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,867,692. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements of the apparatus for developing peri-operatively a cell suspension are claimed. In the present application claim “1(a)” discloses a set of tools which is also in claim 10 of the US Patent. 

Regarding Claim 1, Wood teaches an apparatus for developing peri-operatively a cell suspension from a skin tissue sample from a patient, and for immediately applying the cell suspension to a graft site of the patient, comprising: (a) a set of tools for cell harvesting, comprising an enzyme for dissociating cellular stratum in the skin tissue sample and a nutrient solution for cell suspension, wherein the nutrient solution is (i) free of xenogenic serum, (ii) configured to maintain cellular viability and (iii) suitable for direct application to the patient; (b) a heating means configured to heat an enzyme solution containing the enzyme to a working temperature, wherein upon incubating the skin tissue sample in the heated enzyme solution, the cellular stratum in the skin tissue sample is dissociated; (c) a reservoir configured to hold the skin tissue sample in fluid containment with the nutrient solution, to permit, following incubation of the skin tissue sample in the heated enzyme solution, manipulation of the skin tissue sample in the reservoir, thereby further separating the cellular stratum and harvesting a plume of cells in the nutrient solution; and (d) a filter recess comprising a filter means configured to remove large cellular congregates from the plume of cells, thereby forming the cell suspension (Wood teaches an apparatus for developing peri-operatively to a patient a cell suspension from a skin tissue sample, and for immediately applying the cell suspension to a graft site of the patient, comprising: a first member, a second member, a base portion, an enzyme solution comprising an amount of enzyme sufficient to dissociate cellular stratum in a skin tissue sample, and a nutrient solution suitable for direct application to the graft site, wherein the nutrient solution is free of xenogenic serum and used to suspend cells harvested following release from the skin tissue sample; wherein: (i) the first member comprises: (a) a storage compartment configured to store a set of tools for cell harvesting and a dispersing device configured to apply the cell suspension to the graft site; (b) an aperture extending longitudinally through the first member configured to allow a neck of a vial to protrude through the first member and arranged above a heating unit configured to heat the vial containing the enzyme solution to a predetermined temperature and maintain the predetermined temperature, wherein the enzyme solution, after being heated, is used to incubate the skin tissue sample to dissociate the cellular stratum therein, without encouraging in vitro cellular multiplication; and (c) a filter recess comprising a filter means of a filter size between 50 μm and 200 μm, configured to remove cellular congregates greater than the filter size from cells harvested from the skin tissue sample, to form the cell suspension that is suitable for immediate dispersion to the graft site; (ii) the first member is located within the base portion, and the base portion comprises: (a) the heating unit; and (b) a containment field sized to fit the vial to be heated by the heating unit; and (iii) the second member is seated within the first member and the second member comprises: a top surface, an underside, and sidewalls, such that when inverted, the sidewalls extend upward and comprise a reservoir area configured to withhold the skin tissue sample and at least a portion of the nutrient solution in fluid containment, wherein the reservoir area is of sufficient size to permit manipulation of the skin tissue sample, permitting separation of the cellular stratum and harvesting of cells from the cellular stratum suitable for grafting, without encouraging in vitro cellular multiplication. See claim 1.).  

Regarding Claim 2, Wood teaches the apparatus of claim 1, wherein the set of tools further comprises a sterile solution for suspension of the enzyme to provide the enzyme solution (Wood teaches The apparatus of claim 1, wherein the set of tools include a vessel of the enzyme, a sterile solution for suspension of the enzyme. See claim 10).

Regarding Claim 3, Wood teaches the apparatus of claim 2, wherein the apparatus further comprises a first member and a second member, wherein the first member includes (b) the heating means, (d) the filter recess, and (e) a fluid containment well for storage of the nutrient solution; wherein the second member forms (c) the reservoir.  

Regarding Claim 4, Wood teaches the apparatus of claim 3, where the heating means is one or more heating pads positioned on top of the first member (The apparatus of claim 1, wherein the heating unit is a heating pad or heating collar. See Claim 13.).  

Regarding Claim 7, Wood teaches the apparatus of claim 1, wherein the filter recess is configured to receive and hold a tube into which the plume of cells is filtered (Wood teaches the apparatus of claim 1, wherein the filter recess is adapted to receive and hold a tube into which the cell suspension may be filtered. See Claim 8).  

Regarding Claim 8, Wood teaches the apparatus of claim 3, wherein the fluid containment well is a receptacle for a container that holds the nutrient solution (Wood teaches the apparatus of claim 1, wherein the fluid containment well serves as a receptacle for a container that holds the nutrient solution. See Claim 9).  

Regarding Claim 9, Wood teaches the apparatus of claim 3, wherein the reservoir formed by the second member is of sufficient size to permit manipulation of the skin tissue sample (Wood teaches wherein the reservoir area is of sufficient size to permit manipulation of the skin tissue sample, See Claim 1).  

Regarding Claim 10, Wood teaches the apparatus of claim 9, wherein the first member provides a seat upon which the second member is placed during manipulation of the skin tissue sample (iii) the second member is seated within the first member. See claim 1).  

Regarding Claim 11, Wood teaches the apparatus of claim 3, wherein the first member provides a storage compartment in which the set of tools are stored (Wood teaches a first member, a second member. See Claim 1).  

Regarding Claim 12, Wood teaches the apparatus of claim 11, wherein the second member provides a lid to the storage compartment (Wood teaches a first member, a second member. See Claim 1).    

Regarding Claim 13, Wood teaches the apparatus of claim 12, wherein an underside of the lid forms the reservoir (Wood teaches (iii) the second member is seated within the first member and the second member comprises: a top surface, an underside, and sidewalls, such that when inverted, the sidewalls extend upward and comprise a reservoir are. See Claim 1.)  

Regarding Claim 14, Wood teaches the apparatus of claim 1, wherein the set of tools inclde a vessel of the enzyme, a sterile solution for suspension of the enzyme, a sterile nutrient solution, scalpel, forceps, syringe, medicine dropper, cell filter, and/or wound dressings (Wood teaches the apparatus of claim 1, wherein the set of tools include a vessel of the enzyme, a sterile solution for suspension of the enzyme, scalpel, forceps, syringe, medicine dropper, cell filter, and/or wound dressings. See Claim 10).  

Regarding Claim 16, Wood teaches the apparatus of claim 15, wherein the tool is a spray nozzle, a pipette, an eye-dropper, or a syringe and needle (Wood teaches the apparatus of claim 1, wherein the dispersing device selected from spray nozzle, pipette, eye-dropper, syringe and/or needle.).  

Regarding Claim 17, Wood teaches the apparatus of claim 1, wherein the working temperature is between 30 and 37 0C (Wood teaches the apparatus of claim 1, wherein the predetermined temperature is between 30 and 37° C.).  

Regarding Claim 20, Wood teaches the apparatus of claim 1, wherein the heating means is configured to maintain the working temperature for at least 45 minutes (The apparatus of claim 11, wherein the heating unit maintains the predetermined temperature for at least 45 minutes. See claim 12.).

Claim Rejections - 35 USC §103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 7, and 14-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negrotti (US Patent 5,624,638), in view of Morgan (WO 90/00739) and Yannas (US Patent 4,458,678).

Regarding Claim 1, Negrotti teaches an apparatus for developing peri-operatively a cell suspension from a skin tissue sample from a patient, and for immediately applying the cell suspension to a graft site of the patient (a personal, miniaturized, multipurpose test kit for performing a plurality of chemical test and procedures (See Abstract).)
(a) a set of tools for cell harvesting, (a dispenser 16 shown in FIG. 5 and a calorimeter 18 in FIG. 6. Column 8, lines 60-64. A reactor base vessel 53, a reactor screw vent 65. The dispenser can be used much like a syringe to deliver measured volumes. See Column 6, lines 48-50. Referring to FIG. 5, there is shown a solvent dispenser 16, including a plunger handle 80. Column 9, lines 28-30.)
(b) a heating means configured to heat an enzyme solution containing the enzyme to a working temperature, wherein upon incubating the skin tissue sample in the heated enzyme solution, the cellular stratum in the skin tissue sample is dissociated; (a tube heating cradle (heater), (43), for heating the reactor tube, (20)) Column 9, lines 1-14. The heating cradle would be capable of being configured to heat an enzyme solution containing the enzyme to a working temperature.) 
Negrotti is silent in regard to an enzyme for dissociating cellular stratum in the skin tissue sample and a nutrient solution for cell suspension, wherein the nutrient solution is (i) free of xenogenic serum, (ii) configured to maintain cellular viability and (iii) suitable for direct application to the patient;
(c) a reservoir configured to hold the skin tissue sample in fluid containment with the nutrient solution, to permit, following incubation of the skin tissue sample in the heated enzyme solution, manipulation of the skin tissue sample in the reservoir, thereby further separating the cellular stratum and harvesting a plume of cells in the nutrient solution 
(d) a filter recess comprising a filter means configured to remove large cellular congregates from the plume of cells, thereby forming the cell suspension. 
Morgan teaches: (c) a reservoir configured to hold the skin tissue sample in fluid containment with the nutrient solution, to permit, following incubation of the skin tissue sample in the heated enzyme solution, manipulation of the skin tissue sample in the reservoir, thereby further separating the cellular stratum and harvesting a plume of cells in the nutrient solution (a compartment (storage compartment), (26)) 
(d) a filter recess comprising a filter means configured to remove large cellular congregates from the plume of cells, thereby forming the cell suspension. (a receiving chamber for use with unit 22. In the kit shown the apparatus it includes a filtration assembly 22. See Page 10, lines 14-18).
A filter would allow for the collection of cells. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added a filter in a filter recess, as taught by Morgan, to the test kit of Negrotti to allow for the collection of cells.
Modified Negrotti is silent to an enzyme for dissociating cellular stratum in the skin tissue sample and a nutrient solution for cell suspension, wherein the nutrient solution is (i) free of xenogenic serum, (ii) configured to maintain cellular viability and (iii) suitable for direct application to the patient.
Yannas teaches a cell suspension may be sprayed through any type of nozzle that transforms liquid into small airborne droplets in Column 9, lines 16-28. Such nozzles may be connected in any conventional way to a reservoir that contains a cellular suspension. Yannas teaches several preferred embodiments of this invention utilize one or more known techniques for dissociating a cohesive piece of skin into a suspension of living, reproducing cells in a liquid solution in Column 7, lines 45-50. One common technique involves treating a piece of harvested skin with trypsin, collagenase, or other enzymes (enzyme solution) that cause cells to become detached from other cells or from solid surfaces. An enzyme solution may comprise of trypsin or collagenase which would dissociate tissue. Yannas teaches cells are usually suspended in an aqueous solution that contains various salts that resemble the substances found in body fluids; this type of solution is often called physiological saline. It may be buffered by phosphate or other non-toxic substances, in order to maintain the pH at approximately physiological levels, and it may be supplemented by animal or human blood serum or other sources of protein or other nutrition.
An enzyme solution would allow for digestion of surgically removed skin tissue. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the reagent, of Negrotti, with an enzyme solution, as taught by Yannas, in order to provide digest tissue and extract individual cells. Physiological saline would allow the cells to remain viable prior to grafting. In general, saline is free of xenogenic serum in order to remove growth factors prior to tissue digestion. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted the nutrient solution, as taught by Negrotti, with physiological saline, as taught by Yannas, in order to provide the advantage of a nutrient solution that is free of xenogenic serum.

Regarding Claim 2, modified Negrotti teaches the set of tools further comprises a sterile solution for suspension of the enzyme to provide the enzyme solution. (Yannas teaches cells are usually suspended in an aqueous solution that contains various salts that resemble the substances found in body fluids; this type of solution is often called physiological saline.)

Regarding Claim 7, modified Negrotti teaches a filter recess is capable of being configured to receive and hold a tube into which the plume of cells is filtered. (A filter recess is capable of being configured to receive and hold a tube into which the plume of cells is filtered.)

Regarding Claim 14, modified Negrotti teaches the set of tools include a vessel of the enzyme, a sterile solution for suspension of the enzyme, a sterile nutrient solution, scalpel, forceps, syringe, medicine dropper, cell filter, and/or wound dressings. (a solvent dispenser (syringe, tool), Column 9, lines 1-14.) 

Regarding Claim 15, modified Negrotti teaches a tool for applying the cell suspension to the graft site. (a solvent dispenser (syringe, tool), Column 9, lines 1-14.)

Regarding Claim 16, modified Negrotti teaches the tool is a spray nozzle, a pipette, an eye-dropper, or a syringe and needle. (a solvent dispenser (syringe, tool), Column 9, lines 1-14.) 

Regarding Claims 17, 18, 19, and 20, Negrotti teaches the apparatus of claim 1 and a heating cradle 43 in Fig. 1. 
Negrotti is silent to wherein the working temperature is between 30 and 37 0C, the working temperature is between 33 and 37 0C, the heating means is configured to heat the enzyme solution to 37 °C within 2 minutes, and the heating means is configured to maintain the working temperature for at least 45 minutes.

Morgan teaches in the related art of a laboratory device. Morgan teaches Preferably, however, the temperature is continuously adjustable over a temperature range, for example by means of dials. For example, each of the temperature varying means may be set at a different temperature in the range of from 20 to 50 C. As shown in Fig. 5, the heating unit 16, including heater coils 16a is connected to each of the temperature control units CONT 1, CONT 2 via a 12/24V converter 17. The units CONT 1 and CONT 2 include the control dials 13 and 15 respectively. The temperature probe 7a may at any one time be connected to one or other of the temperature control units. The control unit would be capable of maintaining a temperature for a set amount of time. In one example, The incubator may advantageously be set, in the case of Coliform/ E. Coli cultures to incubate the cultures for a first period of 4 hours at a temperature of 30 C, followed by a second period of 16 hours at a temperature of 37 C. See Page 12, 13-17. See also page 2, lines 1-10.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have configured the heating cradle in the device of Negrotti such that a working temperature is between 30 and 37 0C, the working temperature is between 33 and 37 0C, the heating means is configured to heat the enzyme solution to 37 °C within 2 minutes, and the heating means is configured to maintain the working temperature for at least 45 minutes, as taught by Morgan, to allow for physiological temperature including for cell incubation or enzyme digestions, as taught by Morgan, on page 1, lines 3-5.
	
Claims 3, 5, 6, 8, 9, 10, 11, 12, and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negrotti (US Patent 5,624,638), in view of Morgan (WO 90/00739) and Yannas (US Patent 4,458,678), and further in view of Koloski (US Patent 5,507,385).

Regarding Claim 3, modified Negrotti teaches the apparatus further comprises a first member (Negrotti, Fig. 1, base shown as lower part of 10) and wherein the first member includes the (b) heating means (Fig. 1, 43). 
Morgan teaches a second member (Fig. 6, 30a or 30b) wherein the first member includes (d) the filter recess (Fig. 6, 22 and 23), and (e) a fluid containment well for storage of the nutrient solution (Fig. 26, includes reagents 29); 
Modified Negrotti is silent in regard to the apparatus wherein the second member forms (c) the reservoir. 
Koloski teaches in Fig. 1 the lid (14) is configured for positionment upon the base (12) in alternative upright and inverted positions.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have formed the second member, as taught by modified Negrotti, to form the reservoir, as taught by Koloski, in order to allow for a work surface. 

Regarding Claim 5, modified Negrotti teaches the heating means is housed within a recess in the first member. (See Negrotti, Fig. 1, heating cradle)

Regarding Claim 6, modified Negrotti is silent in regard to the recess further comprises a container located therein into which the skin tissue sample is placed for exposure to the enzyme solution.
A recess would further comprise a container so the container with the sample is in close proximity to the heated solution. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have added a container to the recess of modified Negrotti to provide the sample in close proximity to the heated solution.

Regarding Claim 8, Modified Negrotti teaches the fluid containment well is a receptacle for a container that holds the nutrient solution. (Negrotti teaches the fluid containment well which is a receptacle for a container. See Claim 1 of teachings of Negrotti. See Morgan, Fig. 6, reagents 29.A fluid containment well is capable of holding a solution such as reagents. .). 

Regarding Claim 9, Morgan teaches in Fig. 6 the container may include a panel which can be placed removably over the open base of the container to provide a work surface for preparation of samples. See page 11, lines 10-13.
 Modified Negrotti is silent in regard to the reservoir formed by the second member is of sufficient size to permit manipulation of the skin tissue sample.
Koloski teaches the reservoir formed by the second member would be capable of being of sufficient size to permit manipulation of the skin tissue sample. (See Fig. 1, 14).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have configured the reservoir formed by the second member, as taught by Koloski, to be of sufficient size to permit manipulation of the skin tissue sample in the device as taught by modified Negrotti, in order to allow for a work surface of an adequate size.

Regarding Claim 10, modified Negrotti is silent in regard to the first member provides a seat upon which the second member is placed during manipulation of the skin tissue sample.
Koloski teaches in the Abstract and in Fig. 1 the lid (14) is configured for positionment upon the base (12) in alternative upright and inverted positions. In the inverted configuration, the lid (14) creates a work surface (46) having integral support grooves (60, 62) for securing a tubular work piece. In the upright configuration, the lid (14) presents domed upper surface (36) that can serve as a seat.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have configured the first member provides a seat upon which the second member is placed during manipulation of the skin tissue sample, as taught by Koloski, in the device, as taught by modified Negrotti, in order to allow a multipurpose storage container, as taught by Koloski, in the Abstract.

Regarding Claim 11, Negrotti teaches the first member provides a storage compartment in which the set of tools are stored. (See teachings of Negrotti)

Regarding Claims 12 and 13, modified Negrotti is silent in regard to the second member provides a lid to the storage compartment and underside of the lid forms the reservoir.
Koloski recites a multipurpose container with a lid configured for upright and inverted positions (See Abstract). In the inverted configuration, the lid creates a work surface (underside forms the reservoir). Figure 2 is a perspective view of the container with the lid in its inverted condition. In Figure 2, a storage cavity, (50), extends downward into the raised portion, (46), between the peripheral surface, (48). The storage cavity of the lid would form a reservoir and would be capable of withholding a skin tissue sample and the nutrient solution in fluid containment. The storage cavity would be of sufficient size to permit manipulation of a skin tissue sample.
A lid with an underside would provide a work space during the cell isolation procedure. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have replaced the lid, as taught by modified Negrotti, with the lid which creates a work surface, as taught by Koloski.

Claim 4 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Negrotti (US Patent 5,624,638), in view of Morgan (WO 90/00739), Yannas (US Patent 4,458,678), Koloski (US Patent 5,507,385), and further in view of Alchas (US Patent 5,035,708).
Regarding Claim 4, modified Negrotti is silent in regard to the heating means is one or more heating pads positioned on top of the first member.
Alchas teaches in FIG. 4 promotes endothelial cell deposition onto the lumen of the graft. The components include: process tube rotation fixture (48), insulated trough (50), heating pad (52), water circulator/heater (53). The process tube assembly (46) is positioned on the rotation fixture within the insulated trough and wrapped in the heating pad. 
A heating pad would be capable of providing heat to a tube being used for tissue digestion. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have replaced the heating cradle, as taught with modified Negrotti, with a heating pad, as taught by Alchas.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798